Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated effective as of
February 28, 2008, is made and entered into by and among between LUMINEX
CORPORATION, a Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK,
N.A., a national banking association (the “Lender”).
RECITALS:
     WHEREAS, the Borrower and the Lender are parties to a Credit Agreement
dated as of March 1, 2007 (the “Credit Agreement”); and
     WHEREAS, in connection with the extension of the Maturity Date under the
Credit Agreement, the Lender and the Borrower have agreed, on the terms and
conditions herein set forth, that the Credit Agreement be amended in certain
respects.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Borrower and the Lender do hereby agree as follows:
     Section 1. General Definitions. Capitalized terms used herein which are
defined in the Credit Agreement shall have the same meanings when used herein.
     Section 2. Extension of Maturity Date. The definitions of “Maturity Date”
and “Note” in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to hereafter read as follows:
Maturity Date means the earlier to occur of (a) February 26, 2009, (b) any date
that the Commitment is terminated in full by Borrower pursuant to
Section 2.01(c) hereof, and (c) any date the Maturity Date is accelerated or the
Revolving Loan Commitment is terminated by Lender pursuant to Section 7.02
hereof.
Note means the promissory note dated February 28, 2008, executed by Borrower
payable to the order of Lender in the face amount of $15,000,000.00, and any and
all renewals, extensions, modifications, rearrangements and/or replacements
thereof.
     Section 3. Modification of Tangible Net Worth Financial Covenant.
Section 5.03(a) of the Credit Agreement is hereby amended and restated in its
entirety to hereafter read as follows:
     (a) Tangible Net Worth. Borrower and its Subsidiaries shall maintain a
consolidated Tangible Net Worth in an amount greater than or equal to
$35,000,000 at all times on and after February 28, 2008.

1



--------------------------------------------------------------------------------



 



     Section 4. Representations and Warranties. The Borrower represents and
warrants to the Lender that the representations and warranties contained in
Article IV of the Credit Agreement and in all of the other Credit Documents are
true and correct in all material respects on and as of the effective date hereof
as though made on and as of such effective date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date. The
Borrower hereby certifies that no event has occurred and is continuing which
constitutes a Default or an Event of Default under the Credit Agreement or
which, upon the giving of notice or the lapse of time, or both, would constitute
a Default or an Event of Default.
     Section 5. Limitations. The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Credit Agreement or any
of the other Credit Documents, or (b) except as expressly set forth herein,
prejudice any right or rights which the Lenders may now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other documents referred to therein. Except as expressly modified
hereby or by express written amendments thereof, the terms and provisions of the
Credit Agreement and all other Credit Documents or any other documents or
instruments executed in connection with any of the foregoing are and shall
remain in full force and effect. In the event of a conflict between this
Amendment and any of the foregoing documents, the terms of this Amendment shall
be controlling.
     Section 6. Payment of Expenses. The Borrower agrees, whether or not the
transactions hereby contemplated shall be consummated, to reimburse and save the
Lender harmless from and against liability for the payment of all reasonable
substantiated out-of-pocket costs and expenses arising in connection with the
preparation, execution, delivery, amendment, modification, waiver and
enforcement of, or the preservation of any rights under this Amendment,
including, without limitation, the reasonable fees and expenses of counsel for
the Lender and other charges which may be payable in respect of, or in respect
of any modification of, the Credit Agreement and the Credit Documents. The
provisions of this Section shall survive the termination of the Credit Agreement
and the repayment of the Obligations.
     Section 7. Descriptive Headings, etc. The descriptive headings of the
several Sections of this Amendment are inserted for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
     Section 8. Entire Agreement. This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof, including, without limitation, any commitment letters regarding the
transactions contemplated by this Amendment.
     Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument. Complete
sets of counterparts shall be lodged with the Borrower and the Lender.

2



--------------------------------------------------------------------------------



 



     Section 10. References to Credit Agreement. As used in the Credit Agreement
(including all Exhibits thereto) and all other Credit Documents, on and
subsequent to the effective date hereof, the terms “Agreement” and “Compliance
Certificate” shall mean the Credit Agreement and the Compliance Certificate, as
each of the same are amended by this Amendment.
     Section 11. Security Documents Ratification. The Borrower hereby ratifies
and confirms that all Security Agreements previously executed and delivered
under the terms of the Credit Agreement are in full force and effect and that
the same continue to secure and cover any and all Obligations of the Borrower to
the Lender, including without limitation, the Obligations now or hereafter
outstanding under the Note.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers
effective as of the date first above written.
NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02
THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER
CONSTITUTE A WRITTEN CREDIT AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

            LUMINEX CORPORATION,
a Delaware corporation
      By:   /s/ David S. Reiter         Name:   David S. Reiter        Title:  
Vice President, General Counsel and
Corporate Secretary     

Date of Execution: May 28, 2008

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ James Pritchett         Name:   James Pritchett        Title:  
Vice President     

Date of Execution: May 28, 2008

3



--------------------------------------------------------------------------------



 



GUARANTOR RATIFICATION
The undersigned Guarantors (a) acknowledge and consent to the execution of the
foregoing Amendment, (b) confirm that the Guaranty and Security Agreements
previously executed or joined in by the undersigned Guarantors applies and shall
continue to apply to all Obligations evidenced by or arising pursuant to the
Credit Agreement, as amended hereby or any other Credit Documents,
notwithstanding the execution and delivery of this Amendment by the Borrower and
the Lender, and (c) acknowledge that without this consent and confirmation, the
Lender would not agree to the modifications of the Credit Agreement which are
evidenced by the foregoing Amendment.

            LUMINEX INTERNATIONAL CORPORATION,
a Delaware corporation
      By:   /s/ David S. Reiter         Name:   David S. Reiter        Title:  
Secretary     

Date of Execution: May 28, 2008

            LUMINEX PROJECT, INC.,
a Delaware corporation
      By:   /s/ David S. Reiter         Name:   David S. Reiter        Title:  
Secretary     

Date of Execution: May 28, 2008
EXHIBITS:
Exhibit D — Compliance Certificate

4